Citation Nr: 1310406	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-28 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral lower extremity neuropathy claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a sleep disorder claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  The Veteran served aboard the U.S.S. Kennebec during the Vietnam War.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for diabetes mellitus, erectile dysfunction, bilateral lower extremity neuropathy, and respiratory sleep disorder.  Jurisdiction over this case as subsequently been transferred to the RO in Waco, Texas.

In December 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).

The Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to the country of Vietnam itself.  38 C.F.R. § 3.313 (2012).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served there, requires that an individual actually have been present within the land boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009). 

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims that he served aboard the U.S.S. Kennebec during the Vietnam War.  He explains that he was docked in Da Nang harbor during this time.  The Veteran submitted deck logs in support of his contentions.  The deck logs are for the period of February 1, 1966 to February 28, 1966.  The logs appear to show that the Veteran was anchored, not docked, in Da Nang in August 1966, but they do not confirm that the Veteran or any of the crew went on land.  

The Veteran also submitted a buddy statement which noted that the National Personnel Records Center (NPRC) confirmed that the U.S.S. Kennebec was in the waters of Vietnam on multiple occasions and deck logs confirm that the ship anchored in Da Nang on two occasions during the Veteran's tour on February 5, 1965 and February 5, 1966.  

Although the RO requested dates of the Veteran's service in Vietnam in a PIES request, it does not appear that the RO attempted to obtain any deck logs or any other evidence indicating whether the Veteran stepped foot in Vietnam.  As indicated above, it appears that the Veteran was aboard the U.S.S. Kennebec when it was anchored in Da Nang on two occasions.  Deck logs for only one of the two periods have been associated with the claims file.  At the very least, deck logs for February 1965 for the U.S.S. Kennebec should be obtained and associated with the claims file.

In compliance with the VA's duty to assist, the AMC/RO should ask the Veteran one final times for any dates he may have stepped foot in Vietnam.  Then the AMC/RO should contact the Joint Services Records and Research Center (JSRRC) for any further research as to the Veteran's possible exposure to herbicide, whether the Veteran stepped foot in Vietnam and/or whether he travelled the inland waterways of Vietnam.  

During the December 2012 Board hearing, the Veteran testified that he was treated for his claimed disabilities in Portland, Oregon.  No VA treatment records are associated with the claims file.  VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.  The Veteran also testified that he was currently receiving treatment for his claimed disabilities in Dallas.  It is unclear whether his current treatment is with the VA or a private physician.  The AMC/RO should attempt to obtain these records.

As the issue of diabetes mellitus is being remanded, the other issues claimed by the Veteran must also be remanded because the Veteran claims that erectile dysfunction, bilateral lower extremity neuropathy, a sleep disorder are all secondary to the Veteran's diabetes mellitus.  Therefore, these issues are inextricably intertwined with the claim for service connection for diabetes mellitus.   Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of these other claims would be premature at this juncture, remand of these matters also is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain VA treatment records from the Roseburg, Oregon and Dallas VA facilities.

2.  The AMC/RO should ask the Veteran to submit any relevant private treatment records pertaining to his claimed disabilities, including from any physicians treating him in Dallas or an authorization form that would allow VA to request the records on his behalf.  

If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The AMC/RO should obtain additional information from the Veteran regarding his duties aboard the U.S.S. Kennebec and any further information he can provide about travelling the inland waterways of Vietnam and/or going ashore in Vietnam, including his duties when he went ashore.

4.  After obtaining any further information from the Veteran, the RO should request deck logs from the NPRC or JSRRC for the U.S.S. Kennebec for February 1965 and any other period the Veteran reports he went ashore.  The NPRC and JSRRC should be provided with a copy of any information obtained from the Veteran, and should be requested to provide any additional information that might corroborate the Veteran's claim that he went ashore during the Vietnam War or travelled the inland waterways.  All records and responses received must be associated with the claims file.

5.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


